280 F.2d 641
108 U.S.App.D.C. 93
Orville STEPTOE, Appellant,v.UNITED STATES of America, Appellee.
No. 15436.
United States Court of Appeals District of Columbia Circuit.
Argued June 23, 1960.Decided July 7, 1960.

Mr. Albert F. Adams, Washington, D.C.  (appointed by this court), for appellant.
Mr. Donald S. Smith, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, WASHINGTON, and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant contends and appellee does not question that this appeal from denial of a motion under 28 U.S.C. 2255 to vacate a sentence for robbery should be treated as a direct appeal from the conviction, on the basis that notice of appeal was timely filed and subsequent delay was due to excusable neglect.  We assume, without deciding, that this is correct.  Cf. Blunt v. United States, 100 U.S.App.D.C. 266, 244 F.2d 355; Ramsour v. United States, 108 U.S.App.D.C.  ,  280 F.2d 57.  We find no error affecting substantial rights.


2
Affirmed.